Citation Nr: 1206057	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for tinea cruris, dermatophytosis, and groin rash, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a sebaceous cyst of the penis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 1969, July 1969 to July 1972, December 1972 to February 1976, and from January 1977 to July 1977. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a September 2011 Travel Board hearing.  A copy of that hearing transcript has been associated with the claims file.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for a sebaceous cyst of the penis, as well as his claims for increased disability evaluations for hypertension and tinea cruris.  As such, these claims are being remanded to the RO.  VA will notify him if further action is required on his part.


REMAND

The Veteran claims entitlement to service connection for a sebaceous cyst of the penis.  He also claims entitlement to increased disability evaluations for service-connected hypertension and tinea cruris, dermatophytosis, and groin rash. Additional action is necessary before the Board decides these claims.  

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the Veteran's claims of entitlement to increased disability evaluation for his service-connected hypertension and skin disability, the Board observes that the Veteran testified in September 2011 that he received treatment related to his service-connected hypertension and skin disability at the VA Medical Center (VAMC) in Orlando, Florida.  The Veteran also testified that he sought treatment for his sebaceous cyst of the penis at the Orlando VAMC.   The Board acknowledges that the RO has some medical records from the VAMC, dated at various intervals from December 2005 through May 2011, but points out that not all treatment records, as reported by the Veteran, have been associated with his claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran contends that his service-connected hypertension and tinea cruris, dermatophytosis and groin rash are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was afforded VA examinations in November 2008, and that copies of the examination reports are associated with his claims file.  Nevertheless, the Veteran indicates that his hypertension and tinea cruris, dermatophytosis and groin rash have continued to worsen since his most recent examination, and the Veteran testified that he would be willing to report if scheduled for additional VA examinations.  More recent objective characterizations of these conditions and their associated symptomatology are required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

The Board notes that the Veteran has not yet been provided with a VA examination which addresses whether the Veteran's claimed sebaceous cyst of the penis is related to his service.  The Veteran asserts that he first experienced a sebaceous cyst of the penis during his service, and that the sebaceous cysts for which he was treated in 2005 are related; service treatment records show treatment for gonorrhea, prostatitis, and a painful lump in the crotch during his service.  The Veteran further asserts that, even absent an acute event or injury during service, his service resulted in his sebaceous cyst of the penis, and that he has had continuity of symptomatology regarding his cyst in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran has a disability manifested by a sebaceous cyst of the penis which is related causally or etiologically to his active service.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine nature and etiology of the Veteran's claimed sebaceous cyst of the penis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment at the Orlando Florida VA Medical Center, including for the period from May 2011 to the present, including all hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected hypertension.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected hypertension.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Schedule the Veteran for a VA skin examination to ascertain the current severity and manifestations of his service-connected tinea cruris, dermatophytosis, and groin rash.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected tinea cruris, dermatophytosis, and groin rash.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

4.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his disability manifested by a sebaceous cyst of the penis, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his disability manifested by a sebaceous cyst of the penis is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  Following completion of the above, the RO should readjudicate the Veteran's claims, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


